DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s 4 FEB 2022 election without traverse of Species I, embodiment illustrated in FIGS. 10 to 12 and described in claims 1-5, is acknowledged. 
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 27 JAN 2020. It is noted that applicant has filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. Cf. 12 JAN 2021 submission.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 JUN 2019 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention. Claim 4 recites, inter alia, an i.e., no upper limit disclosed for a claim range of 5.0 Gbps to infinitesimally large. Cf. intrinsic evidence at paragraph [0077] of US 20210233886, pre-grant publication of the instant application. When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to upper limit of claim range, claim 4 is NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range. Applicants are reminded that claim language must be enabled across its full scope of coverage. Cf. MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
Claim 4 is rejected.
Conclusion
The prior art made of record and not relied upon, Moto et al. (US 20070035002), is considered pertinent to applicants’ disclosure. Moto et al. does not teach, inter alia, a signal transmission between said control chip and said second memory chip is performed via a part of said first signal transmission path and a second signal transmission path branched from said first signal transmission path at a first branch point of said first signal transmission path, which is located between said control chip and said first memory chip, and wherein a capacitance that is larger than each of a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815